Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a second spool”.  It is unclear if this refers to the second spool recited in base claim 1 or a new element.  Clarification is required.
Claim 10 recites “the operating condition”.  There is insufficient antecedent basis for the limitation in this claim.
Claims dependent thereon are rejected for the same reason.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-10 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zickwolf (US Patent 5,042,245) in view of Levasseur et al. (US 2015/0233302).
Regarding claim 1, Zickwolf discloses a method for operating a gas turbine engine (Figure 1, 10) having a core gas path (flow through figure 1 from 16 through to 14), at least a first variable guide vane (34) within the core gas path (see figure 1) and a second variable geometry mechanisms (125), a first spool (12) and a second spool (24), the method comprising: 
determining a spool-specific ratio (col. 5, ll. 44-45, low pressure compressor ratio PT2.5/PT2) for the first spool of the engine (LP spool 12, PT2.5 is at the outlet of 18 on LP spool 12 and PT2 is at the inlet of 18 on LP spool 12), wherein the spool-specific ratio relates to an aerodynamic parameter (pressure); 
comparing the spool-specific ratio to a reference to determine a ratio discrepancy for the first spool col. 9, ll. 45-55 describe the reference low pressure compressor ratio PT2.5/PT2ref and the error between the reference and actual values, i.e. ratio discrepancy); 
determining an engine-specific ratio relating to the aerodynamic parameter (col. 7, ll. 18-19, overall compressor pressure ratio PT3/PT2); and 
adjusting a position of the first variable guide vane and adjusting a position of the second variable geometry mechanism based on the engine-specific ratio and the ratio discrepancy to reduce the ratio discrepancy (col. 7, l. 9 – col. 8, l. 19 describes the correlation between the low pressure compressor ratio and the overall compressor pressure ratio and using that with the discrepancy to adjust the compressor geometry, i.e. position of one of the variable geometry mechanisms, in order to reduce the error, i.e. ratio discrepancy), the second variable geometry mechanism located downstream of the first variable guide vane (Figure 1).
Zickwolf is silent on the second variable geometry mechanism being a second variable guide vane within the core gas path, the second variable guide vane located downstream of the first variable guide vane along the core gas path.
Levasseur teaches a first variable guide vane (62) the second variable geometry mechanism being a second variable guide vane (64) within the core gas path (Flow through 42, 44, 52, 26, 54 to 46 in figure 5), the second variable guide vane located downstream of the first variable guide vane along the core gas path (Figure 5).
"[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)).
The claim would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the substitution of one known element for another (in this case substituting a bleed valve with a variable guide vane) would have yielded predictable results (Zickwolf discloses that bleed valves and variable guide vanes perform the same function, reducing airflow through the core gas path, in col. 4, ll. 23-37). 
Regarding claim 2, Zickwolf in view of Levasseur teach the invention as claimed and described above.  Zickwolf further discloses wherein the aerodynamic parameter comprises air pressure (col. 5, ll. 44-45, air pressure).
Regarding claim 3, Zickwolf in view of Levasseur teach the invention as claimed and described above.  Zickwolf further discloses wherein determining the spool-specific ratio comprises determining a first pressure ratio (col. 5, ll. 44-45, low pressure compressor ratio PT2.5/PT2) for the first spool (LP spool 12), comprising: 
measuring a first pressure (PT2) at an inlet of a first compressor of the first spool (PT2 is at the inlet of the LP compressor 18 of the first spool 12 col. 4, ll. 67-68); 
measuring a second pressure (PT2.5) at an intermediate point between an outlet of the first compressor of the first spool and an inlet of a second compressor of a second spool (For purposes of examination this is assumed to refer to the second spool described in base claim 1. HP compressor 28 of HP spool 24) (“between” is understood to be inclusive of the two end points as described in dependent claims 6 and 7.  Col. 5, ll. 1-3 describe PT2.5 at the outlet of the LP compressor of first spool 12); and 
determining the first pressure ratio based on the first and second pressures (col. 5, ll. 44-45, low pressure compressor ratio PT2.5/PT2).
Regarding claim 5, Zickwolf in view of Levasseur teach the invention as claimed and described above.  Zickwolf further discloses wherein determining the engine-specific ratio comprises: 
measuring a third pressure at an outlet of the second compressor of the second spool (col. 5, ll. 4-7, PT3 is at the exit 30 of HP compressor 28); and 
determining the engine-specific ratio based on the first and third pressures (col. 7, ll. 18-19, overall compressor pressure ratio PT3/PT2).
Regarding claim 6, Zickwolf in view of Levasseur teach the invention as claimed and described above.  Zickwolf further discloses wherein the second pressure is measured at the outlet of the first compressor of the first spool (Col. 5, ll. 1-3 describe PT2.5 at the outlet of the LP compressor, i.e. outlet of the first spool).
Regarding claim 7, Zickwolf in view of Levasseur teach the invention as claimed and described above.  Zickwolf further discloses wherein the second pressure is measured at the inlet of  the second compressor of the second spool (Col. 5, ll. 1-3 describe PT2.5 at the inlet of the HP compressor, i.e. inlet of the second spool).
Regarding claim 8, Zickwolf in view of Levasseur teach the invention as claimed and described above.  Zickwolf further discloses further comprising comparing the engine-specific ratio to an engine-specific reference to determine an engine ratio discrepancy for the engine (col. 9, ll. 40-44 describes an altitude correction, i.e. comparing the engine-specific ratio from line 61 to the reference engine-specific ratio for a particular altitude in block 62 of figure 4 and using that discrepancy to create the PT2.5/PT2ref), and wherein the adjusting of the at least one of the position of the first variable guide vane and the position of the second variable guide vane (in the system of Zickwolf in view of Levasseur, the adjustment is made to the second variable guide vane) based on the engine-specific ratio and the ratio discrepancy is performed to reduce the engine ratio discrepancy (Figure 4 shows the PT2.5/PT2ref which is based on the ratio discrepancy to adjust the position of at least one of the variable geometry mechanisms in order to match the preferred low pressure compressor ratio, and thus the preferred overall pressure ratio as described in col. 9, ll. 40-44).
Regarding claim 9, Zickwolf in view of Levasseur teach the invention as claimed and described above.  Zickwolf further discloses selecting the reference based on an operating condition of the engine (col. 9, ll. 40-44 describe using the altitude, i.e. operating condition, to inform the reference value).
Regarding claim 10, Zickwolf in view of Levasseur teach the invention as claimed and described above.  Zickwolf further discloses wherein the operating condition of the engine is one of an output power of the engine and an operating altitude of the engine (col. 9, ll. 40-44 describes the operating condition as the current engine operating altitude).
Regarding claim 21, Zickwolf in view of Levasseur teach the invention as claimed and described above.  Zickwolf further discloses wherein the aerodynamic parameter comprises a temperature (the spool specific ratio is a pressure ratio, which relates to temperature through the ideal gas law).
Regarding claim 22, Zickwolf in view of Levasseur teach the invention as claimed and described above.  Zickwolf further discloses the second variable guide vane is disposed downstream of the compressor of the first spool and upstream of a compressor of the second spool (in the system of Zickwolf in view of Levasseur, the second variable geometry mechanism is the second variable guide vane and figure1 of Zickwolf shows the second variable geometry mechanism 125 downstream of first compressor 18 and upstream of second compressor 28).
Zickwolf is silent on wherein: the first variable guide vane is disposed upstream of a compressor of the first spool.
 Levasseur teaches wherein: the first variable guide vane is disposed upstream of a compressor of the first spool (Figure 5 shows the forwardmost vane of the first variable guide vane 62 is upstream of the first compressor 44).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zickwolf in view of Levasseur’s invention to include wherein: the first variable guide vane is disposed upstream of a compressor of the first spool in order to provide a set of variable guide vanes to each compressor stage and tailor compressor operation to the current engine operating conditions as suggested and taught by Levasseur in paragraphs 47 and 48.
Regarding claim 23, Zickwolf in view of Levasseur teach the invention as claimed and described above.  Zickwolf further discloses wherein the engine is a turboprop gas turbine engine (col. 4, ll. 7-9 describe that the front fan 16 can be a propeller, i.e. a turboprop gas turbine engine).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zickwolf (US Patent 5,042,245) in view of Levasseur et al. (US 2015/0233302) and Moeckel et al. (US 2017/0268520).
Regarding claim 4, Zickwolf in view of Levasseur teach the invention as claimed and described above.  Zickwolf further discloses wherein the spool-specific ratio is a first spool-specific ratio (PT2.5/PT2), and 
measuring a third pressure (PT3) at an outlet of the second compressor of  the second spool (col. 5, ll. 4-7, PT3 is at the exit 30 of HP compressor 28, i.e. outlet of second spool 24).
Zickwolf in view of Levasseur is silent on determining a second spool-specific ratio, which comprises a second pressure ratio for the second spool, wherein determining the second spool-specific ratio comprises: 
determining the second pressure ratio based on the second and third pressures.
Moeckel teaches determining a second spool-specific ratio (paragraph 20 (PBleed – P2.5)/(P3 – P2.5)), which comprises a second pressure ratio for the second spool (Figure 2 shows the pressures are taken completely within the high pressure compressor 26, i.e. on the second spool 48), wherein determining the second spool-specific ratio comprises: 
measuring a third pressure at an outlet to the second spool (Figure 2 shows third pressure P3 is at the outlet 84 of the high pressure compressor, i.e. outlet of the second spool); and 
determining the second pressure ratio based on the second and third pressures (the second pressure ratio (PBleed – P2.5)/(P3 – P2.5) is based on the second pressure P2.5 and the third pressure P3).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zickwolf in view of Levasseur’s invention to include determining a second spool-specific ratio, which comprises a second pressure ratio for the second spool, wherein determining the second spool-specific ratio comprises: determining the second pressure ratio based on the second and third pressures in order to improve high pressure compressor operability margins as suggested and  taught in paragraphs 24 and 25 of Moeckel.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Zickwolf (US Patent 5,042,245) in view of Levasseur et al. (US 2015/0233302) and Norris (US 2012/0272656).
Regarding claim 24, Zickwolf in view of Levasseur teach the invention as claimed and described above.  Zickwolf further discloses wherein the engine is a gas turbine engine of an aircraft (col. 1, l. 12).
Zickwolf in view of Levasseur are silent on wherein the engine is a reverse flow gas turbine engine.
Norris teaches wherein the engine is a reverse flow gas turbine engine (paragraph 2).
"[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)).
The claim would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the substitution of one known element for another (in this case substituting a reverse flow gas turbine for an axial flow gas turbine) would have yielded predictable results (Norris teaches in paragraph 3 that both axial flow and reverse flow gas turbines operate to produce thrust output). 
Response to Arguments
Applicant’s arguments, see Remarks, filed March 23, 2022, with respect to the rejection(s) of claim(s) 1-10 under 102 in view of Zickwolf and 103 in view of Zickwolf in view of Moeckel have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zickwolf in view of Levasseur, Zickwolf in view of Levasseur and Norris, and Zickwolf in view of Levasseur and Moeckel.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741